Case: 3:20-cr-00053-WHR Doc #: 11 Filed: 07/02/20 Page: 1 of 1 PAGEID #: 24

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
VS. : Case No. 3:20cr53
JUSTIN WOODS, : JUDGE WALTER H. RICE
Defendant.

 

PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

 

 

 

 

 

 

 

 

Date of Scheduling Conference 6/25/2020
Jury Trial Date 8/31/2020
Final Pretrial Conference (by telephone) Monday, 8/24/2020 at 5:00 pm
Motion Filing Deadline

Oral and Evidentiary Motions 8/10/2020

Other Motions 8/17/2020
Discovery Cut-off 8/17/2020
Speedy Trial Deadline 9/1/2020
Discovery out — Plaintiff to Defendant available 6/29/2020

£ Si Ory ff \

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
